                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALLEN SABAHI,                                      Case No. 19-cv-02155-TSH
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Under the April 22, 2019 Scheduling Order in this case (ECF No. 3), Plaintiff’s motion for

                                  14   summary judgment or remand is due within 28 days of service of Defendant’s answer. However,

                                  15   Defendant filed his answer on August 16, 2019, but Plaintiff did not file a motion by the

                                  16   September 13, 2019 deadline. Accordingly, the Court ORDERS Plaintiff Allen Sabahi to show

                                  17   cause why this case should not be dismissed for failure to prosecute and failure to comply with

                                  18   court deadlines. Plaintiff shall file a declaration by September 30, 2019. Notice is hereby

                                  19   provided that failure to file a written response will be deemed an admission that Plaintiff does not

                                  20   intend to prosecute, and the case will be dismissed without prejudice. Thus, it is imperative the

                                  21   Court receive a written response by the deadline above.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: September 16, 2019

                                  25

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
